DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 10-14, and 19-20 are allowed over the prior art on record.  Examiner had already discussed the similarities between the cited art and the instant invention in previous communications.  Examiner’s positions were: 1) the outputs of the lowpass and highpass filters would have the same sampling frequency as the input wideband signal; and 2) no indication in the claim that the upper band signal cannot be downsampled before windowing.  However, the board reversed examiner’s positions.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fails to explicitly disclose split an input signal into a lower band and upper band, both having the same sampling frequency as the input signal; and processing the upper band without changing the original sampling frequency.  Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing the instant application to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-5, 10-14, and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.